Ella Williams was convicted in the criminal court of Fulton County of operating a lottery, known as the "number game." The evidence for the State authorized the judge (who was presiding without a jury) to find that on the date alleged in the accusation such a lottery was being operated in Fulton County; that on that date the accused was found in her house with an original lottery book on her knee in which she was writing; that the book was open at ticket No. 906-3, and that on page 46 of the book were indications that "writer B-16" had sold a ticket to a player who had guessed that 994 would be the lucky number that day. The lottery book was identified and introduced in evidence. The defendant introduced no evidence, but made a statement denying her guilt. The offense was a misdemeanor, and all persons who aid and abet another in the commission of such an offense are guilty as principals. Under the evidence and the stipulations entered into by both parties on the trial, the judge was authorized to find that the accused was a "writer" for the other persons carrying on the lottery, and that she was guilty of the offense charged. The contentions of the defendant that the admission in evidence of the lottery book was error, and that the evidence failed to show that the offense was committed within the statute of limitations are without merit. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                          DECIDED MAY 23, 1944.